UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6020


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM JAMES LOWERY, III,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:05-cr-00524-HMH-3; 8:08-cv-70040-HMH)


Submitted:    July 28, 2009                 Decided:   August 12, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William James Lowery, III, Appellant Pro Se. Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William     James      Lowery,        III,     seeks    to     appeal        the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard        by    demonstrating           that

reasonable     jurists      would     find      that      any     assessment       of     the

constitutional       claims    by    the    district       court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Lowery has

not   made    the    requisite       showing. *           Accordingly,      we     deny    a

certificate     of     appealability         and     dismiss      the     appeal.          We

dispense     with    oral     argument       because        the     facts    and        legal




      *
       Although the district court reviewed the speedy trial
claim under the Sixth Amendment instead of under the Speedy
Trial Act, 18 U.S.C. § 3161 (2006), there was no ineffective
assistance of counsel related to the speedy trial claim under
the Act, as Lowery claimed.



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3